 In theMatter Of MONUMENTAL IRON & METALCo.andCONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-2324AMENDMENT TO DIRECTION OF ELECTIONApril, 19.4.1On March 17, 1941, the 'National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' directing an election to be held not laterthan thirty (30) days from the date thereof under the direction andsupervision of the Regional Director for the Fifth Region (Baltimore,Maryland).,The Regional Director having requested 45 additional days withinwhich to hold the election, the Board hereby amends its Direction ofElection,nunc pro tune,by striking therefrom the words "not laterthan thirty (30) days from the date of this Direction of Election" andsubstituting therefor the words "not later than seventy-five (75) daysfrom the date of this Direction of Election."i130 N. L.R. B. 366,31 N. L: R. B., No. 47.316